The plaintiff in error, Odus W. Davis, hereinafter called defendant, was by information *Page 662 
charged with the offense of having intoxicating liquor in his possession with the intention to unlawfully sell the same, convicted and sentenced to serve a term of six months in the county jail of Muskogee county, Oklahoma, at hard labor, to pay a fine in the sum of $500 and the costs of this prosecution, and to stand committed until said fine and costs were paid. To reverse the judgment rendered, he prosecutes this appeal.
The undenied evidence in this case shows that deputy sheriffs raided a dwelling in the town of Haskell, Oklahoma, and found therein a very large quantity of intoxicating liquors — two or three hundred quarts — at the time alleged in the information; and there was evidence tending to show that the dwelling in which said liquors were found was the dwelling of the defendant. The defendant did not offer any evidence in defense of the offense charged.
Upon the conclusion of the evidence the defendant demurred to the evidence, which demurrer the court overruled and the defendant excepted. Demurrer to the evidence is not authorized by Procedure Criminal of this state. If the evidence is thought insufficient a request for a directed instruction of acquittal should be asked. We will consider the demurrer to the evidence as a request for a verdict for defendant to be directed by the court.
We have carefully read and considered all the evidence in the case, and are of the opinion that with the contention of the defendant that the evidence is insufficient to show that the dwelling in which said intoxicating liquors were found was the dwelling of the defendant and to support the verdict and judgment thereon rendered. We cannot agree, as we are of the opinion that such evidence was sufficient to reasonably establish that said residence was *Page 663 
the residence of the defendant, and that the quantity of whisky found was sufficient to show that the defendant intended to sell the same. The court would have erred if he had directed the acquittal of the defendant.
The defendant contends that the court erred in giving the jury the third paragraph of the instructions given. Not so. The instructions must be considered as a whole, and when so considered we are unable to see that said instructions as a whole probably resulted in a miscarriage of justice or constituted a violation of a constitutional or statutory right of the defendant, and that the court erred in giving said paragraph.West v. State, 14 Okla. Crim. 312; Seigler v. State,11 Okla. Crim. 131.
The defendant further complains that the assistant county attorney in addressing the jury was guilty of remarks violative of section 5881, Rev. Laws 1910, but the record fails to show that the remarks alleged to have been made were made, except by an averment in the motion for a new trial, and the defendant admits in his brief that he did not object to said remarks, at the time they were alleged to have been made. Under this state of the record we must decline to review said alleged improper remarks of the said attorney. Bob Walker v. State,6 Okla. Crim. 370; Norman Sturgis v. State, 2 Okla. Crim. 362.
We think the motion for a new trial was without merit and properly overruled.
The judgment of the trial court is affirmed.
DOYLE, P.J., and MATSON, J., concur. *Page 664 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 665